Per Curiam:

These actions were begun by Douglass against A Galend and Joseph Soupseit in one case, and by the same plaintiff against A. Galend and John Clark in the other, to recover possession of real estate and the rents and *847profits thereof. The two actions were begun on August 5,, 1887. Galend answered and Douglass replied thereto on August 27, 1887. The records show that the actions were pending until September 5,1893, when A. Galend died and they were revived in the names of his widow, Aglace Galend, his two sons, Alfred and Arthur Galend, and Alberti Pavier, heir and legatee, the only heirs of the deceased.
The petitions were not amended. On December 4,1894, Aglace Galend, the widow, and Alfred Galend' and Arthur Galend, the two sons, filed in the cases entries of appearance. Alberti Pavier did the same, but the actions were afterward dismissed as to him. No pleadings were filed by the widow and sons of A. Galend, deceased. When the cases were called for trial they disclaimed, and judgment was entered in their favor for costs. Of this the plaintiff in error complains.
We do not think that the court erred in this ruling. There is nothing in either record to show that the petitions were amended by making the widow and sons of A. Galend parties defendant after the latter’s death. There was no right to maintain the actions without such amendments. (C. B. U. P. Rld. Co. v. Andrews, Adm'r, 34 Kan. 563, 9 Pac. 213.)
Plaintiff in error states that the heirs of A. Galend litigated with him for about thirteen years. There is nothing in either record to bear out this assertion.
The judgments will be affirmed.